Exhibit 99.4 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredients volume in metric tons) Metric Tons (inthousands)* January February March 18.4 April May June 21.7 July August 17.9 September 20.2 October November December 12 Month Rolling Average (inthousands)* January February March 16.9 April May June July 17.3 August September October November December *NOTE: All information presented subsequent to September 2011 includes activity related to ISP, which was acquired on August 23, 2011. Information from October 2008 and prior represent the pre-acquisition operations of Hercules' Aqualon Group acquired on November 13, 2008. The 12 month rolling average will continue to include pre-acquisition results through November 2009.
